Order entered December 4, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00605-CV

                    IN RE JEROME JOHNSON, Relator

         Original Proceeding from the 291st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F01-53637-JH

                                   ORDER
          Before Chief Justice Burns and Justices Osborne and Reichek

      Based on the Court’s opinion of this date, we DENY relator’s June 9, 2020

petition for writ of mandamus regarding inaccuracies in the record. All pending

motions are DENIED.


                                          /s/   AMANDA L. REICHEK
                                                JUSTICE